UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 16, 2007 State Street Corporation (Exact name of registrant as specified in its charter) Massachusetts 001-07511 04-2456637 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) One Lincoln Street, Boston, Massachusetts 02111 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (617) 786-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.02. Results of Operations and Financial Condition. On October 16, 2007, State Street Corporation issued a news release announcing its results of operations and related financial information for the third quarter of 2007. A copy of that news release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. In addition, a copy of a slide presentation pertaining to State Street-sponsored asset backed commercial paper conduits and made available in connection with the investor conference call referenced in the October 16, 2007 news release is furnished herewith as Exhibit 99.2 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. State Street Corporation's news release dated October 16, 2007, announcing third quarter 2007 results of operations and related financial information, is furnished herewith as Exhibit 99.1, and its slide presentation pertaining to State Street-sponsored asset backed commercial paper conduits and made available in connection with the investor conference call referenced in the October 16, 2007 news release is furnished herewith as Exhibit 99.2. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STATE STREET CORPORATION By: /s/ James J. Malerba Name: James J. Malerba Title: Senior Vice President and Corporate Controller Date: October 16, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 News release dated October 16, 2007, announcing third quarter 2007 results of operations and related financial information. 99.2 Slide presentation pertaining to State Street-sponsored asset backed commercial paper conduits as of September 30, 2007.
